
	

114 HR 4719 IH: Correcting Obstructions to Mediate, Prevent, and Limit Inaccessibility Act
U.S. House of Representatives
2016-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4719
		IN THE HOUSE OF REPRESENTATIVES
		
			March 7, 2016
			Mr. McNerney introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Americans with Disabilities Act of 1990 to require notice and a compliance opportunity
			 to be provided before commencement of a private civil action related to
			 public accommodations, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Correcting Obstructions to Mediate, Prevent, and Limit Inaccessibility Act or the COMPLI Act. 2.Notice and compliance opportunity under the Americans with Disabilities ActSection 308(a)(1) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12188(a)(1)) is amended—
 (1)by striking procedures.— and all that follows through The, and inserting the following:  procedures.—(A)In generalSubject to subparagraph (B), the; and (2)by adding at the end the following:
				
 (B)Notice and compliance opportunityA civil action for discrimination described in section 302(b)(2) may not be commenced by a person aggrieved by such discrimination unless—
 (i)such person has provided to the owner or operator of such accommodation a written notice by certified mail specific enough to allow such owner or operator to identify such barrier;
 (ii)such notice shall include the date and time that such person was denied access to the public accommodation as a result of the barrier;
 (iii)such notice specifies that the owner or operator has 90 days to remove the barrier or correct the violation before a civil action will be brought;
 (iv)such owner or operator failed to remove such barrier or correct such violation within 90 days beginning on the date such notice was received;
 (v)the civil action states that the person bringing the action has notified the owner or operator against whom the action is brought of the violation as required under this subparagraph and such owner or operator has not corrected the alleged violation within the 90-day period; and
 (vi)the person filing the civil action has refrained from sending any demand letter (other than the notice described in this subparagraph), request for settlement, or other communication to the owner or operator of such accommodation during such 90-day period.
						(C)Notification of corrective action
 (i)In generalAn owner or operator of a public accommodation who is provided notice described in subparagraph (B) shall provide reasonable notification to the public of the alleged violation that is the subject of the notice and of the steps being taken by such owner or operator to remedy the basis for such alleged violation.
 (ii)Penalty for noncomplianceAn owner or operator who does not provide such notification to the public within 15 days after receiving notice of the alleged violation shall not be entitled to the 90-day period to remove the barrier or correct the violation as set forth in subparagraph (B) and a civil action for discrimination described in section 302(b)(2) based on the alleged violation may be commenced immediately after such 15 days.
						(D)Good faith effort
 (i)Additional 30 daysAn owner or operator of a public accommodation who is provided notice described in subparagraph (B) who demonstrates a good faith effort to remove such barrier or correct such violation but is not able to do so within the 90-day period provided shall be entitled to an additional 30 days to comply with such requirements.
 (ii)FactorsFactors indicating such a good faith effort include that the owner or operator of a public accommodation—
 (I)has secured the requisite construction permits to start the renovation necessary to remove the barrier or correct the violation;
 (II)has hired contractors to complete such construction and has secured an estimate from the contractor for the date of completion for such renovation; or
 (III)has begun any necessary construction and has worked to minimize delays and complete the required renovation.
							(E)Limitations
 (i)Additional actionsNo civil action for discrimination under section 302(b)(2) may be commenced— (I)during the 90-day period described in subparagraph (B) or, where applicable, the additional 30-day period described in subparagraph (D)(i); or
 (II)while a civil action relating to the same violation is pending. (ii)DamagesIn an action described in this paragraph any damages awarded shall be limited to a plaintiff who was actually denied access to or reasonable use of the public accommodation that is the subject of such action.
						.
 3.Report on high-frequency litigatorsNot later than 2 years after the date of enactment of this Act, the Attorney General shall submit a report to Congress that analyzes the impact of the notice and compliance opportunity afforded under section 308(a)(1)(B), as added by this Act. The report shall include—
 (1)a determination of the number of persons in each State who have filed 10 or more actions alleging a violation described in section 302(b)(2) of the Americans with Disabilities Act of 1990 within any 12-month period after the date of enactment of this Act;
 (2)an analysis on whether the notice and compliance opportunity has had an effect on the number of actions commenced alleging such a violation;
 (3)an analysis on whether the notice and compliance opportunity has impacted an individual’s ability to bring a legitimate good-faith accessibility claim under such section; and
 (4)recommendations on whether a cap on recoverable attorneys fees would reduce the number of such actions brought by individual plaintiffs.
			
